IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,986


EX PARTE ISMAEL ROMERO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM TRAVIS COUNTY



 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of aggravated assault and punishment was
assessed at three years imprisonment.  No appeal was taken from this conviction.
	Applicant contends, inter alia, that he was denied his right to a meaningful appeal when his
counsel failed to timely file notice of appeal.  The trial court entered findings of fact and conclusions of
law, supported by the record, in which it concluded counsel rendered ineffective assistance on appeal,
and recommended that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number 005859 in the
299th Judicial District Court of Travis County.  Applicant is ordered returned to that point in time at
which he may give written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall be
calculated as if the sentence had been imposed on the date that the mandate of this Court issues.  We
hold that should Applicant desire to prosecute an appeal, he must take affirmative steps to see that
written notice of appeal is given within thirty days after the mandate of this Court has issued.
	All other relief requested is dismissed.  Ex parte Torres, 943 S.W.2d 469 (1997).
 
DELIVERED: August 25, 2004
DO NOT PUBLISH